ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
PER CURIAM: *
This case returns to us on remand from the Supreme Court of the United States. The Supreme Court vacated our judgment and remanded the case for further consideration in light of Arizona v. Gant, — U.S. -, 129 S.Ct. 1710, 173 L.Ed.2d 485 (2009). We retain jurisdiction of the appeal and remand for the limited purpose of having the district court conduct an evidentiary hearing and whatever other proceedings it deems appropriate for a determination on the issue of inevitable discovery. See United States v. Casper, 332 Fed.Appx. 222, 223 (5th Cir.2009); see also United States v. Runyan, 275 F.3d 449, 466-67 (5th Cir.2001).
REMANDED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir R. 47.5.4.